OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, without costs, and the matter remitted to that Court for consideration of the appeal.
The incarceration of respondent parents’ older son was not a change in circumstances rendering the appeal from the dis*842missal of the neglect petition moot. Where “a judicial determination carries immediate, practical consequences for the parties, the controversy is not moot” (Saratoga County Chamber of Commerce v Pataki, 100 NY2d 801, 812 [2003]). The older child’s incarceration did not affect the issue underlying the neglect petition—respondent parents’ alleged failure to protect the younger child. The outcome of the neglect petition carries potential consequences for respondent parents as well as the younger child (see e.g. Matter of Alijah C., 1 NY3d 375 [2004]).
Chief Judge Kaye and Judges G.B. Smith, Ciparick, Rosenblatt, Graffeo, Read and R.S. Smith concur in memorandum.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order reversed, etc.